SNEED, Circuit Judge,
with whom Judges FERNANDEZ, T.G. NELSON, and SILVERMAN, Circuit Judges,
join, dissenting:
In 1988, faced with a devastating and worsening epidemic of drug related crime and violence in public housing, Congress granted to local public housing authorities (“PHAs”) a new tool in the struggle to provide decent and safe low income housing. 42 U.S.C. § 1437d(i)(6) mandated that every lease entered into by a PHA include a provision permitting termination of tenancy when “a public housing tenant, any member of the tenant’s household, or any guest or other person under the tenant’s control” engaged in “drug-related criminal activity on or near public housing premises.”
In mandating this lease provision and thereby granting additional discretion to local housing authorities, Congress used unmistakably clear statutory language based on reasonable findings that such legislation was necessary and would be effective. The majority’s decision reads into this statute a defense that the legislative branch rejected. Nothing in the Constitution prohibits the government from entering into reasonable lease provisions necessary to maintain the safety and structural soundness of its property. “The increase in drug-related crime not only leads to murders, muggings, and other forms of violence against tenants, but also to a deterioration of the physical environment that requires substantial government expenditures.” 42 U.S.C. § 11901(4). Indeed, if the government is to act as a landlord, the Constitution must permit it to act as a prudent one.
STANDARD OF REVIEW: CHEVRON DOCTRINE
Congress authorized a tenant’s eviction from public housing when that “tenant, any member of the tenant’s household, or any guest or other person under the tenant’s control” engages in “any drug-related criminal activity, on or off such premises.” The question here presented is whether this language permits local PHAs to evict tenants who were ignorant of their household members’ or guests’ drug use (“ignorant tenants”). The answer to this question should be that it does permit such evictions.
The Department of Housing and Urban Development (HUD), the agency charged with administering public housing, properly concluded that the statute did authorize the eviction of ignorant tenants. 24 C.F.R. § 966.4(i )(1)(B); Public Housing Lease and Grievance Procedures, 56 Fed.Reg. 51,560, 51,567 (October 11, 1991). If this interpretation is a “permissible construction of the statute,” then this court may not substitute its own judgment for that of HUD. Chevron U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467 U.S. 837, 104 S.Ct. 2778, 81 L.Ed.2d 694 (1984). Because the statute is clear on its face, HUD’s interpretation is the only permissible construction of the statute.
The majority points out that the statute is silent on the question of a tenant’s required knowledge. This alters the relevant inquiry only slightly. The majority must explain why the regulation that tracks the precise language of the statute is not reasonable. Id. at 844, 104 S.Ct. 2778. In short, whether one accepts our contention that the statutory language is clear or the majority’s argument that the language is silent, application of the Chevron test to the present controversy leads to the same conclusion. HUD’s regulation permitting the eviction of ignorant tenants whose household members or guests engaged in drug related criminal activity on or off public housing premises is valid and enforceable.
The majority avoids the dictates of Chevron by finding that “Congress had an intention on the precise question at issue that is contrary to HUD’s construction.” *1129Maj. Op. at 1119. The majority’s evidence, however, is wholly insufficient to support this conclusion. We will discuss the evidence in greater detail below, but note here the gap between what the majority purports to prove and what it has in fact shown. According to the majority, the language of the statute is ambiguous. Maj. Op. at 1120.1 The legislative history noted by the majority is equally ambiguous. It simultaneously provides discretion to local PHAs and suggests how that discretion should be exercised. “It is well established that legislative history which does not demonstrate a clear and certain congressional intent cannot form the basis for enjoining regulations.” Rust v. Sullivan, 500 U.S. 173,189-190, 111 S.Ct. 1759, 114 L.Ed.2d 233 (1991).
The remainder of the majority’s congressional intent argument flows from its holding that permitting the eviction of ignorant tenants is “unreasonable” and “absurd.” This holding, however, is directly contrary to HUD’s interpretation of the statute. In such a circumstance, this court should defer to HUD’s judgment. It is HUD, after all, that has experience and expertise in the management of public housing. It is HUD, and not this court, that can best determine what is reasonable in the context of the public housing drug crisis.
If the majority believes HUD’s construction of the statute is unconstitutional, it should say so. This court must step in when other branches of government exceed their constitutional authority. However, when this court rewrites legislative enactments and ignores the considered judgment of executive agencies — based on nothing more than the majority’s understanding of what is “reasonable” or “absurd” — it is this court that has overstepped its constitutional limits.
DISCUSSION
I. The Language, Legislative History, and Statutory Context of 42 U.S.C. § 1437d(Z)(6) All Show that The Eviction Provision Applies to Ignorant Tenants.
A. The Plain Language of the Statute Authorizes the Eviction of Ignorant Tenants Under U.S.C. § 1137 (d)(1) (6)
“Where there is no ambiguity in the words, there is no room for construction.” United States v. Gonzales, 520 U.S. 1, 8, 117 S.Ct. 1032, 137 L.Ed.2d 132 (1997) (quoting United States v. Wiltberger, 18 U.S. (5 Wheat.) 76, 95-96, 5 L.Ed. 37 (1820)). In the present ease, the statute authorizes eviction when a “public housing tenant, any member of the tenant’s household, or any guest or other person under the tenant’s control” engages in “any drug related criminal activity.” The majority reads into this statute the requirement that the tenant must be able to “realistically exercise control” over a household member or guest before eviction proceedings may begin. We do not believe the statute includes such a requirement. Rather, the obvious reading of the statute is to the contrary.
Under § 1437d(Z )(6) there are four categories of individuals whose drug related criminal activity on or near public housing property will result in the tenant’s eviction. First, the tenant is responsible for his or her own drug use. Second, criminal drug activity by the tenant’s household members is cause for termination.2 Third, the tenant’s guests may not engage in criminal drug activity.3 Fourth, criminal drug activity by other persons under the tenant’s control is also cause for eviction.
*1130The structure of the statute suggests that tenants, household members, and guests are per se under the tenant’s control and, therefore, the drug related criminal activity of anyone in one of these categories is cause for eviction. The tenant exercises “control” over these individuals when he or she permits them to reside in or visit the premises. No additional level of “control” is necessary. Congress’s use of the disjunctive connector “or” followed by the phrase “other person” shows it intended a fourth category of “other persons” who did not fall into the three enumerated categories, but whose drug activity could nevertheless result in eviction.
The majority’s reading of the statute requires that the drug user fall into two of the categories — a drug user must be both a household member/guest and under the tenant’s control. See Maj. Op. at 1119 — 20. But, the statute does not say this. The majority’s reading renders the enumerated categories (tenants, household members, guests) superfluous^ “We read [the statute] with the assumption that Congress intended each of its terms to have meaning. ‘Judges should hesitate ... to treat [as surplusage] statutory terms in any setting....’” Bailey v. United States, 516 U.S. 137, 145, 116 S.Ct. 501, 133 L.Ed.2d 472 (1995) (quoting Ratzlaf v. United States, 510 U.S. 135, 140-141, 114 S.Ct. 655, 126 L.Ed.2d 615 (1994)).
The majority justifies its tortured reading of the statute on the grounds that enforcement of the plain language of § 1437d(i )(6) would lead to absurd results. Specifically, both the district court and the majority note that the statute contains neither temporal nor geographic limitations on the drug related criminal activity. Therefore, a tenant could be evicted if that tenant’s guest used drugs “five years earlier on the other side of the country.” The district court reasoned that the possibility of any absurd result (even one not presented by the actual controversy) rendered the statutory language ambiguous.
This approach is untenable. It would permit the judiciary to nullify any legislative act amenable to a single absurd hypothetical construction. This approach is inconsistent with the traditional role of a court to adjudicate the specific controversy before it and to avoid speculative and general pronouncements. The Supreme Court has repeatedly rejected judicial review of hypothetical applications of statutory language. FCC v. Pacifica, 438 U.S. 726, 743, 98 S.Ct. 3026, 57 L.Ed.2d 1073 (1978) (“We will not now pass upon the constitutionality of these regulations by envisioning the most extreme applications conceivable, [citation omitted] but will deal with those problems if and when they arise.”); Lindsey v. Normet, 405 U.S. 56, 65, 92 S.Ct. 862, 31 L.Ed.2d 36 (1972) (“[P]ossible infirmity in other situations does not render [a statute] invalid on its face.”); Allen-Bradley Local No. 1111, United Electrical, Radio and Machine Workers of America v. Wisconsin Employment Relations Board, 315 U.S. 740, 746, 62 S.Ct. 820, 86 L.Ed. 1154 (1942) (court will not “assume in advance that a State will so construe its law as to” make it unenforceable). The issue before the court is not whether Congress legislated a temporal nexus between the guest’s drug-related criminal activity and the eviction.4 This court must limit its review to the controversy actually presented.
The Supreme Court, in Atlantic Mut. Ins. Co. v. Comm’r of Internal Revenue, 523 U.S. 382, 118 S.Ct. 1413, 140 L.Ed.2d 542 (1998), was asked to determine the meaning of the term “reserve strengthening” as used in the 1986 Tax Reform Act. Petitioner contended that the agency interpretation of the term was unreasonable because “in theory, it produces absurd results.” Atlantic Mut. Ins. Co., 523 U.S. at 389, 118 S.Ct. 1413. In support of this position, petitioner presented to the court a hypothetical example where application of the agency definition would result in *1131manifest error. The Court refused to find the agency interpretation unreasonable. Id. at 390, 118 S.Ct. 1413. It held that, despite the possibility of future error, the agency interpretation of the statute should control.
In this case, the plain meaning of the statute is not absurd. In fact, as we discuss below, see infra, the eviction of ignorant tenants whose guests engage in drug-related criminal activity is supported by a reasonable rationale based on sound public policy. It is our obligation to read the statute as it was written even while “ack-nowledg[ing] the reality that the reach of a statute often exceeds the precise evil to be eliminated.” Brogan v. United States, 522 U.S. 398, 403, 118 S.Ct. 805, 139 L.Ed.2d 830 (1998).
We assume the legislative purpose is expressed by the ordinary meaning of the words used. American Tobacco Co. v. Patterson, 456 U.S. 63, 68, 102 S.Ct. 1534, 71 L.Ed.2d 748 (1982). The statute says “drug related criminal activity ... engaged in by a public housing tenant, any member of the tenant’s household, or any guest or other person under the tenant’s control, shall be cause for termination of tenancy.” The majority asserts that in writing this language, Congress meant to say that drug related criminal activity engaged in by any person under the tenant’s control shall be cause for termination of tenancy. There is simply no support in the language for this interpretation.
B. Related Statutory Provisions and Legislative History Reveal Congressional Intent to Omit an Innocent Tenant Defense
1. Related Statutory Provisions
Two related statutory provisions further reinforce the conclusion that § 1437d(i )(6) authorizes the eviction of public housing tenants who are ignorant of their guests’ drug-related criminal behavior.
a. 12 U.S.C. § US7d(c)(I)(A)(iii) 5
42 U.S.C. § 1437d(c)(4)(A), as it stood through 1996, mandated that PHAs fulfill three independent duties. First, under subsection (i), PHAs were required to allocate available housing units based on con-gressionally determined “preferences.” Preferences were given, for example, to the homeless, to those paying more than 50% of their income in rent, and to those who had recently been displaced from housing.
Second, under § 1437d(c)(4)(A)(iii), an individual or family otherwise eligible for preferential placement in available housing was disqualified from receiving a preference for a period of three years if evicted from public housing because of drug-related criminal activity.
Finally, the final clause of § 1437d(c)(4)(A)(iii) specifically required that local PHAs waive the three year disqualification period for those individuals who “clearly did not participate in and had *1132no knowledge of such criminal activity.” These provisions 1) established preferential tenant selection criteria; 2) disqualified those evicted because of drug activity from the established preferences for a period of three years; and 3) exempted from disqualification those evicted who “clearly did not participate in and had no knowledge of the criminal activity.”
Thus, the statutory mandate imposed by § 1437d(c)(4)(A) required PHAs to differentiate two classes of tenants evicted from public housing for drug-related criminal activity. The first class, to repeat, consisted of those who participated in or had knowledge of the criminal activity. These individuals were disqualified from preferential placement in available public housing units for a period of three years. The second class consisted of those individuals evicted for drug-related criminal activity who did not participate in or have knowledge of that activity. These individuals were eligible to receive preferential treatment if they satisfied one of the other criteria listed in § 1437d(c)(4)(A)(i).
The distinction, between evicted tenants who “participated in” or “had knowledge of’ drug-related criminal activity and those who did not have such knowledge, makes sense only if an ignorant public housing tenant could be evicted for the drug-related criminal activity of their household members or guests. Were that not so, there would have been no need for Congress to write a statute specifically waiving the applicability of the three-year prohibition period to the ignorant tenant.
b. 21 U.S.C. § 881(a)(7) (“Forfeiture Statute”)
This statute, 21 U.S.C. § 881(a)(7), also supports a plain language interpretation of § 1437d(i)(6). It is a civil forfeiture statute that makes leasehold interests subject to forfeiture when used to commit drug-related crimes.6 21 U.S.C. § 881(a)(7) was amended concurrently with the passage of § 1437d(i )(6) as part of the Anti-Drug Abuse Act of 1988. Section 881(a)(7) specifically includes a knowledge requirement. Under it, no property otherwise subject to forfeiture may be seized if the owner establishes that the property was used in drug-related criminal activity “without the knowledge or consent of that owner.”
The canons of statutory interpretation provide: “[Wjhere Congress includes particular language in one section of a statute but omits it in another section of the same Act, it is generally presumed that Congress acts intentionally and purposely in the disparate inclusion or exclusion.” Russello v. United States, 464 U.S. 16, 23, 104 S.Ct. 296, 78 L.Ed.2d 17 (1983) (quoting United States v. Wong Kim Bo, 472 F.2d 720, 722 (6th Cir.1972)). Congress clearly perceived that forfeitures of leaseholds under 21 U.S.C. § 881(a)(7) were to function differently from evictions under 42 U.S.C. § 1437d(Z )(6) and legislated different regimes to govern the two. Specifically, Congress recognized that the forfeiture statute permitted the government to seize property without providing any procedural protections to the owner of the property. 134 Cong. Rec. E1965-02 (1988) (use of seizure rather than eviction “eut[s] through the usual drawn-out process of first notifying the drug dealers that they would be evicted and then battling them in courts, sometimes for years, before they could be removed.”) Owing to the lack of procedural protections, Congress recognized that additional substantive protec*1133tions are needed to prevent the use of this weapon against undeserving parties.
Similarly, in a 1989 emergency supplemental appropriations measure, Congress directed the Secretary of HUD to issue waivers of certain administrative grievance procedures “as long as evictions of a household member involved in drug-related criminal activity shall not affect the right of any other household member who is not involved in such activity to continue tenancy.” Dire Emergency Supplemental Appropriations and Transfers, Pub L. No. 101-45, § 404, 103 Stat. 97 (1989). This measure, like the forfeiture statute, permits the taking of property without any pre-deprivation procedural protection. Congress, therefore, included a substantive protection for ignorant tenants. A similar substantive right, however, was not provided to tenants who received the full procedural protections offered by HUD and local PHAs.
Thus, the “innocent” owner exception in both 21 U.S.C. § 881(a)(7) and Pub.L. No. 101-15 § 404 reflected distinctly different congressional judgments about the proper tradeoff between procedural and substantive protections. Owners were provided substantive protections not available to tenants. Congress concluded that the forfeiture statute should not be applied to owners who did not know of or consent to the illegal use of their property. However, Congress did not afford innocent tenants the same protection. Congress determined that local PHAs should have greater discretion to evict than federal agents have to seize property of innocent owners used in drug-related criminal activity.
2. Legislative History
Having discounted the plain language of the statute, the majority next examines the scant legislative history of § 1437d(Z)(6). This endeavor is both unnecessary, see supra, and unhelpful. Official legislative history consists almost entirely of a single statement in a 1990 Senate Report. The report reads in pertinent part:
The committee anticipates that each case will be judged on its individual merits and will require the wise exercise of humane judgment by the PHA and the eviction court. For example, eviction would not be the appropriate course if the tenant had no knowledge of the criminal activities of his/her guests or had taken reasonable steps under the circumstances to prevent the activity.
S.Rep. No. 101-316, at 179 (1990). Both parties make much of this statement. The government emphasizes the committee’s deference to the PHA’s “humane judgment,” while the tenants rely on the suggestion that eviction of ignorant tenants “would not be the appropriate course.”
The committee report should be read in a manner consistent with the language of the remainder of the statute and the purposes of the Act. Robinson v. Shell Oil Co., 519 U.S. 337, 341, 117 S.Ct. 843, 136 L.Ed.2d 808 (1997) (“the specific context in which that language is used and the broader context of the statute as a whole” relevant to determining meaning of statutory language). It is a declared purpose of the United States Housing Act “to vest in local public housing agencies the maximum amount of responsibility in the administration of their housing programs.” 42 U.S.C. § 1437 (Declaration of Policy).7 Evidence exists that § 1437d(Z )(6) was intended to further this purpose. During floor debate on the measure, one member of the House of Representatives commended the eviction provision as an “additional tool to enhance HUD’s and the Nation’s public housing managers’ ability to deal with the problem of drugs in public housing.” 134 .Cong. Rec. 33,148 (1988) (statement of Rep. Wylie).
Read in the context of an unambiguous legislative declaration of policy, and its consistent implementation throughout the *1134Act, the Senate committee report supports the proposition that Congress intended to provide local housing authorities with wide discretion to evict tenants connected with drug-related criminal behavior. By permitting the eviction of ignorant as well as knowledgeable tenants, Congress deferred to the judgment of local officials who would possess a more extensive understanding of the individualized circumstances. Any suggestion by the committee as to when eviction would or would not be appropriate is properly seen as just that— a suggestion. The language is precatory and the “humane judgment” of the local agencies should control.
3. Congress Failed to Amend § H37d(l)(6) to Include an Innocent Owner Defense.
Congressional treatment of § 1437d(Z)(6) since its initial passage in 1988 makes clear that Congress meant what it said. Long before this litigation began, concerns about the eviction provision’s applicability to ignorant tenants were expressed. In a 1989 congressional hearing, for example, the associate director of the American Civil Liberties Union (ACLU) argued that “PHAs should be restrained from imposing the sanction of eviction unless they can prove that a tenant had knowledge and actual control over the actions of a household member or third party.” Drugs in Federally Assisted Housing: Hearings on S.566 Before the Subcomm. on Housing and Urban Affairs of the Senate Comm, on Banking, Housing, and Urban Affairs, S. Doc. No. 101-234, at 90-91 (1989). In that hearing, the ACLU brought to the attention of the committee several instances where ignorant tenants were subjected to eviction proceedings. S. Doc. No. 101-234, at 86-87; Davidson, Public Housing Aides Push to Evict Drug Users, Sometimes Violating the Rights of other Tenants, Wall St. J., Jul. 6, 1989 at A12. Congress did not respond favorably. Subsequent to this hearing, Congress amended the eviction provision, but failed to include an innocent owner, exception. National Affordable Housing Act, Pub.L. 101-625, § 504, 104 Stat. 4079 (1990) (substituting provisions relating to criminal activity threatening health, safety or peaceful enjoyment of other tenants for provisions relating to criminal activity generally).
Likewise, as part of the notice and comment procedure necessary for implementing its regulations, HUD received substantial criticism of the applicability of § 1437d(J )(6) to ignorant tenants. “Comment by legal aid and by tenant organizations ... alleges that the tenant should not be responsible if the criminal activity is beyond the tenant’s control, if the tenant did not know or have reason to foresee the criminal conduct, ... or if the tenant has done everything “reasonable” to control the criminal activity.” 56 Fed.Reg. at 51,-566 (1991). HUD nevertheless interpreted § 1437d(Z )(6) to grant discretion to PHAs to evict ignorant tenants. 56 Fed.Reg. at 51,567.
Subsequent to these comments and subsequent to implementation of the HUD regulations, Congress once more amended the eviction statute — -and again failed to include an innocent owner exemption.8 These inactions of Congress are highly significant. “As a matter of statutory construction, we ‘presume that Congress is knowledgeable about existing law pertinent to the legislation it enacts.’ ” United States v. Hunter, 101 F.3d 82, 85 (9th Cir.1996) (quoting Goodyear Atomic Corp. v. Miller, 486 U.S. 174, 184-185, 108 S.Ct. 1704, 100 L.Ed.2d 158 (1988)). In Hunter, this court presumed Congress was aware of judicial decisions interpreting a criminal statute when it amended that statute many years after its initial passage. “Accordingly, the only reasonable interpretation of *1135Congress omission of language ... is that Congress intended [the judicial interpretation to control].” Hunter, 101 F.3d at 85.
Likewise, in this instance, Congress was aware that the administrative agency charged with implementing the eviction provision construed it to permit eviction of ignorant tenants. This interpretation had been challenged on both policy and constitutional grounds before Congress and in HUD’s notice and comment procedures. Congress itself has shown its concern for ignorant tenants by protecting them with specific language in other legislative enactments. See supra.9 Congress, however, did not provide an exemption for ignorant tenants when it amended § 1437d(Z )(6) in 1996. This court does not have the power to amend the statute. Congress clearly intended HUD’s interpretation of the eviction statute to prevail.
II. Section 1437d(i )(6), Properly Interpreted, Does Not Conflict with 42 U.S.C. § 1437d(i )(1) Prohibiting Public Housing Leases that Contain Unreasonable Terms and Conditions.
Section 1437d(i )(6) is part of a comprehensive program of legislative initiatives aimed at the public housing drug crisis. See Anti-Drug Abuse Act of 1988, Pub.L. No. 100-690, §§ 5101-5105 (1988); Dire Emergency Supplemental Appropriations and Transfers, Pub.L. No. 101-45, § 404 (1989); 42 U.S.C. § 1437d(c)(4)(A) (1990). The district court held that one aspect of the legislative response was “unreasonable” because it was “on its face ... irrational.” The majority opinion echoes this holding. Both the district court and the majority misconceive the rationale behind the law and ignore a considered policy judgment on the part of Congress. Section 1437d(i )(6) permits, but does not mandate, eviction for all tenants whose household members or guests engage in drug-related criminal activity. It grants discretion to PHAs to make this determination on a case-by-case basis. This was a reasonable decision on the part of Congress.
Local PHAs, it must be remembered, operate “with tax funds provided from federal as well as from state sources. The State ... has appropriate and paramount interest and concern in seeing and assuring that the intended and proper objects of that tax-produced assistance are the ones who benefit from the aid it dispenses.” Wyman v. James, 400 U.S. 309, 318-19, 91 S.Ct. 381, 27 L.Ed.2d 408 (1971). The district court properly defined a reasonable lease term:
The lease term must be rationally related to a legitimate housing purpose. In applying this term, the crucible of reasonableness will be defined by the particular problems and concern confronting the local housing authority. Lease provisions which are arbitrary and capricious, or excessively overbroad or under-inclusive, will be invalidated,
citing Richmond Tenants Org., Inc. v. Richmond Redevelopment and Hous. Auth., 751 F.Supp. 1204, 1205-06 (E.D.Va. 1990).
Congress confronted two interrelated problems when it passed § 1437d(i)(6) permitting the eviction of ignorant tenants. First, it faced increasing drug related crime in the nation’s public housing. Ample testimony before Congress demonstrated that drug use had rendered many public housing complexes unsafe and, in several instances, unlivable. 42 U.S.C. § 11901(3) (“drug dealers are increasingly imposing a reign of terror on public and other federally assisted low income housing tenants.”)10 Second, Congress was *1136confronted with increasing and understandable reluctance on the part of public housing tenants to cooperate with efforts of local PHAs to address the drug problem. “Our inability to get pushers out of the buildings rapidly enough has caused tenants to think the Housing Authority has been working against them rather than with them.” 134 Cong. Rec. E1965-02 (June 14, 1988). Housing authorities were increasingly seen as “paper tigers” unable or unwilling to take decisive action against drug use in public housing. 134 Cong. Rec. at El965-02
The ignorant tenant eviction provision rationally addresses both of these concerns. The power to evict an unknowing tenant provides the PHA with a credible deterrent against criminal activity. To require proof of knowledge on the part of the tenant of the criminal activity of a guest is impractical. Proper authorities would seldom, if ever, discover the tenant seated with the drug using guest or while the latter engaged in other drug-related criminal acts. Absent this rare factual situation, the housing authority would be forced to rely on evidence consisting of hearsay, gossip and rumor. Moreover, the lengthy public housing eviction procedure permits a culpable tenant to intimidate or threaten potential witnesses. “When suspected drug dealers were notified that eviction proceedings against them had been started, they sought to punish tenants who might have identified them.” 134 Cong. Rec. E1965-02. These tactics against housing tenants have furthered the public housing drug epidemic.
In this case, for example, members of plaintiffs’ household engaged in drug-related criminal activity outside the tenant’s apartment.11 Since the tenant was not with the drug-user at the time of detection, evidence that the tenant knew of the drug related criminal activity must come from either the tenant, the drug user, or other residents. Only the latter, if available, would be a reliable source of such information. For obvious reasons, PHAs will rarely secure statements from either the drug user or the tenant.
Based on substantial and credible evidence, Congress concluded that other residents were equally unlikely to present the necessary testimony. “Tenants are frightened. They are scared for themselves and their children. They are afraid to report drug incidents to the PHA management and to the police because usually nothing is done by either agency.” The Drug Problem and Public Housing: Hearings Before the House Select Comm, on Narcotics Abuse and Control, H.R.Rep. No. 101-1019, at 66 (1989) (summary of testimony of Nancy Brown, Chairperson, State of Connecticut Task Force on Public Housing and Drugs); “The fear of retaliation makes it almost impossible to provide normal police protection.” H.R.Rep. No. 101-1019, at 69 (summary of testimony of Vincent Lane, Chairman, Chicago Housing Authority).
By granting PHAs the authority to evict tenants without proving the tenant knew of the drug-related criminal activity, Congress passed reasonable legislation designed to address these well-documented obstacles to effective law enforcement. Residents of public housing are empowered by § 1437d(l)(6) to monitor and report drug activity without fearing the possibility of retaliation. This will reduce the need for residents to confront drug dealers in court in order to prove the tenant knew of the drug-related criminal activity and secure their eviction. “Once tenants realize that they can rejoin the fight against drug dealers without fear of retaliation, we will have achieved an important victory.” 134 Cong. Rec. E1965-02 (article written *1137by Emmanuel P. Popolizio, Chairman, New York City Housing Authority).
Much of the public housing drug eradication program was aimed at obtaining the cooperation and support of public housing tenants. HUD Secretary Jack Kemp, for example, recommended that PHAs establish anonymous ‘drug tip’ hotlines “so that residents can anonymously report drug activity in their area.” H.R.Rep. No. 101-1019, at 64 (testimony of Jack Kemp, Secretary of HUD). Like the anonymous hotline, § 1437d(i)(6) was a reasonable response to the legitimate housing objective of reestablishing tenant control of drug-ridden public housing units. Mayor James P. Moran Jr. of Alexandria, Virginia argued before a Senate subcommittee that the eviction provision was critical to “giv[ing] a sense of control back to the tenant leadership within the communities.” Drugs in Federally Assisted Housing: Hearings on S.566 Before the Subcomm. on Housing and Urban Affairs of the Senate Comm, on Banking, Housing, and Urban Affairs, S. Doc. No. 101-234, at 27 (1989).
Furthermore, a provision permitting the eviction of unknowing tenants because of the wrongdoing of their household members or guests is a common and enforceable provision in leases between private owners of property and their tenants. Shepard v. Dye, 137 Wash. 180, 242 P. 381 (1926) (eviction upheld even though lessee neither knew of nor consented to the gambling activity engaged in by sub-lessee); Minnesota Public Hous. Auth. v. Lor, 591 N.W.2d 700, 704 (1999) (“A lease is a form of contract. Unambiguous contract language must be given its plain and ordinary meaning, and shall be enforced by courts even if the result is harsh.” [citations omitted] ); 56 Fed.Reg. at 51,566 (Oct. 11, 1991) (The “ability of PHA or other landlord to enforce covenants relating to acts of unit residents ... is a normal and ordinary incident of tenancy.”) The regular use and enforcement of these provisions among private parties attests to their reasonableness.
The fact that one of the parties to this particular lease was a government agency does not render an otherwise prudent provision unreasonable.12 Frequently, governments impose liability on individuals without requiring that the individual had actual knowledge of the wrongdoing. See Conn. Gen.Stat. § 52-572 (imposing tort Lability on “ignorant” parents for actions of their children); 42 U.S.C. § 9607 (property owner liable for environmental cleanup when waste was legally deposited by a previous owner without current owner’s knowledge or consent).
Thus, it must be acknowledged that the congressional imposition of Lability without fault on individuals is not, per se, unreasonable. Such liability, furthermore, is frequently negotiated between private landlords and tenants. Congress, by enacting § 1437d(l)(6), determined that the safety and security of public housing tenants justified the potential eviction of ignorant tenants. Housing Lease and Grievance Procedures, 56 Fed.Reg. at 51,567 (“Congress has determined that drug crime and criminal threats by public housing household members are a special danger to the security and general benefit of public housing residents warranting special mention in the law.”) This determination was entirely reasonable.
III. The Constitution Does Not Prohibit the Eviction of Ignorant Tenants from Federally Subsidized Housing.
Section 1437d(i)(6) is not proscribed by the Constitution. In evicting Walker, Lee and Hill13 for the actions of their house*1138hold members and guests, the Oakland Housing Authority was exercising its right to terminate tenancy because of a violation of the lease. As noted above, this is not an unusual provision.14 The fact that the landlord in this case was a government agency should not transform an otherwise proper eviction into a constitutional question.
A. Constitutional Doubt
The majority does not reach the constitutional issues raised by the tenants in this case. Rather, applying the doctrine of “constitutional doubt,” the majority instead imposes its own construction on the statute. The majority, however, has misapplied this doctrine. “The ‘constitutional doubt’ doctrine does not apply mechanically whenever there arises a significant constitutional question the answer to which is not obvious.” Almendarez-Torres v. United States, 523 U.S. 224, 239, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998). The doctrine is to be applied only when 1) the statute is “genuinely susceptible to two constructions” and 2) there is a “serious likelihood” that the statute will be held unconstitutional. Id. at 238, 118 S.Ct. 1219; United States v. Jin Fuey Moy, 241 U.S. 394, 401, 36 S.Ct. 658, 60 L.Ed. 1061 (1916) (Holmes, J.) (statute must be construed so as to avoid “grave doubts” as to its constitutionality). We have already articulated the reasons we do not believe the statute is susceptible to multiple interpretations. We would also hold that the statute, as written by Congress and implemented by HUD, is constitutional.
B. Due Process
Government plays many parts. When it acts in one of its many proprietary roles (employer, purchaser, or landlord, to name a few), it must be able to enforce reasonable and germane conditions. National Endowment for the Arts v. Finley, 524 U.S. 569, 587-588, 118 S.Ct. 2168, 141 L.Ed.2d 500 (1998) (“[T]he Government may allocate competitive funding according to criteria that would be impermissible were direct regulation ... or a criminal penalty at stake.”) A government employer, for example, may impose restraints on employee speech that would violate the First Anendment if imposed on an ordinary citizen. Pickering v. Bd. of Educ. Of Township High School Dist. 205, Will County, Illinois, 391 U.S. 563, 568, 88 S.Ct. 1731, 20 L.Ed.2d 811 (1968) (applying intermediate rather than strict scrutiny to dismissal of public school teacher for exercising First Anendment rights). Likewise, when the government acts to subsidize a purchase of certain services but not others, there may be no constitutional implications. Maher v. Roe, 432 U.S. 464, 475, 97 S.Ct. 2376, 53 L.Ed.2d 484 (1977) (subsidizing childbirth, but not abortion “does not interfere” with a fundamental right, but merely “encourages” childbirth).
When managing a public housing complex, the government’s role is not unlike that of an employer or purchaser. The constitution does not require the government to provide decent and safe housing to its citizens. Lindsey, 405 U.S. at 74, 92 S.Ct. 862 (there is no “constitutional guarantee of access to dwellings of a particular quality.”) The rights provided in the Housing Act of 1937 and its subsequent amendments arise from congressional notions of sound policy not constitutional necessity. In furtherance of such policy, Congress should be accorded considerable flexibility in fixing the necessary rules with which beneficiaries must comply.
In this case, Congress has limited the right to reside in public housing to those individuals who agree to accept responsibility for the drug-related criminal activity of their household members and guests. It has granted to PHAs the authority to withdraw this benefit from those who will not or cannot prevent them guests from engaging in such activity. So long as this *1139condition is relevant to the government’s underlying interest as a landlord, it is constitutionally permissible. Nollan v. Cal. Coastal Comm’n, 483 U.S. 825, 836, 107 S.Ct. 3141, 97 L.Ed.2d 677 (1987) (if governmental purpose is sufficient to justify outright refusal of benefit, it is sufficient to justify conditions on that benefit). See also Dandridge v. Williams, 397 U.S. 471, 90 S.Ct. 1153, 25 L.Ed.2d 491 (1970).
In Lyng v. Int’l Union, United Auto., Aerospace and Agrie. Implement Workers of America, UAW (“UAW”), 485 U.S. 360, 108 S.Ct. 1184, 99 L.Ed.2d 380 (1988), the Supreme Court upheld the denial of food stamps to an entire household because a single member of that household was on strike. Like the tenants in the present case, the appellees in UAW argued that the statute unconstitutionally burdened the right to association because it “impermissi-bly directs the onus of the striker’s actions against the rest of the family.” UAW, 485 U.S. at 363, 108 S.Ct. 1184.
The denial of food stamps undoubtedly imposed a hardship on “innocent” family members. So long as non-striking family members continued to share their household with a striker, they were prohibited from enjoying a government benefit to which they were otherwise entitled. Although the Court recognized that associational rights were implicated by the food stamp statute, it held that the “withdrawal of a government benefit” did not pose a significant danger to the exercise of that constitutional right. Id. at 367 n. 5, 108 S.Ct. 1184.
In UAW, the Court also acknowledged that the means used by Congress in addressing this objective were imperfect because the “statute works at least some discrimination against strikers and their households.” Id. at 371-72, 108 S.Ct. 1184 (“in terms of the scope and extent of their ineligibility for food stamps, § 109 is harder on strikers than voluntary quitters.”) Nevertheless, the Court deferred to the congressional view of “what constitutes wise economic or social policy” and upheld the statute. Id. at 372, 108 S.Ct. 1184 (quoting Dandridge v. Williams, 397 U.S. at 486, 90 S.Ct. 1153.)
Similarly, in Lipscomb v. Simmons, 962 F.2d 1374 (9th Cir.1992) (en banc), this court upheld a state’s foster care funding scheme against a constitutional challenge. The court noted that it must defer to the legislatively determined allocation of scarce child care subsidies. “Because Oregon has no affirmative obligation to fund plaintiffs’ exercise of a right to maintain family relationships free from governmental interference, we decline to apply heightened scrutiny.” Lipscomb, 962 F.2d at 1379. Because the allocation of welfare payments is a legislative function, a court may not strike down such schemes on the basis of “seemingly arbitrary consequences in some individual cases.” Id. at 1382 (quoting Califano v. Jobst, 434 U.S. 47, 53, 98 S.Ct. 95, 54 L.Ed.2d 228 (1977)). Rather, when confronted with a facial challenge to a statutory determination of eligibility, the Lipscomb court limited its inquiry to “only whether there is a rational basis for the program viewed as a whole.” Id. Consequently, despite the potential for “unfavorable results in the cases of individual plaintiff[s],” the statutory scheme was constitutional because it was rationally related to the government’s interest in “maximizing the amount of money available” for the program as a whole. Id. at 1380, 1381.
In this case, the government has interrelated interests. Both reclaiming public housing from an epidemic of drug related crime and violence and empowering public housing residents to assist in this effort are indisputably legitimate objectives. The failure to distinguish between the knowing and unknowing tenant need survive only minimal scrutiny. In determining who may reside in federally subsidized housing, Congress must draw distinctions “in order to make allocations from a finite pool of resources.” UAW, 485 U.S. at 373, 108 S.Ct. 1184. See also Wyman v. James, 400 U.S. 309, 91 S.Ct. 381, 27 L.Ed.2d 408 (1971) (holding that the government may condition welfare payments *1140on a recipients agreement to permit war-rantless homevisits by agency personnel).
Section 1437d(i)(6) facilitates the eviction of truly culpable tenants, creates incentives for all tenants to report drug-related criminal activity, and provides a credible deterrent against criminal activity. Because the eviction provision is discretionary, the provision also motivates tenants to accept remedial actions short of eviction. HUD, One Strike and Your Out Policy in Public Housing, 8 (March 1996).15 The statute is, therefore, rationally related to Congress’ legitimate objectives. No more is required. Ohio Bureau of Employment Seros, v. Hodory, 431 U.S. 471, 491, 97 S.Ct. 1898, 52 L.Ed.2d 513 (1977) (statute that “provides only rough justice ... is [nevertheless] far from irrational.”)
The majority opinion ignores the discretionary nature of the benefit at issue and instead focuses on the property rights of those who currently reside in federally subsidized housing. The majority finds “grave doubt” as to the constitutionality of 1437d(i )(6) because the statute authorizes eviction “without any relationship to individual wrongdoing.” The majority’s analysis flounders, however, because the Supreme Court has repeatedly held that “the innocence of the owner of property subject to forfeiture has almost uniformly been rejected as a defense.” Bennis v. Michigan, 516 U.S. 442, 449, 116 S.Ct. 994, 134 L.Ed.2d 68 (1996) (quoting Calero-Toledo v. Pearson Yacht Leasing Co., 416 U.S. 663, 683, 94 S.Ct. 2080, 40 L.Ed.2d 452 (1974)); See also, J.W. Goldsmith, Jr. Grant Co. v. United States, 254 U.S. 505, 41 S.Ct. 189, 65 L.Ed. 376 (1921); Van Oster v. Kansas, 272 U.S. 465, 47 S.Ct. 133, 71 L.Ed. 354 (1926).
The majority argues that this unbroken line of authority is factually distinguishable from the present case. Specifically, the majority hangs its constitutional argument on the fact that two tenants face eviction for drug related criminal activity that took place on public housing premises but not in the tenant’s apartment. This is a thin reed on which to hang “grave doubts” as to the constitutionality of § 1437d(i )(6). The “cases authorizing [forfeiture of the property of innocent owners] are ‘too firmly fixed in the punitive and remedial jurisprudence of the country to be now displaced.’ ” Bennis, 516 U.S. at 452, 116 S.Ct. 994. (quoting Goldsmith-Grant, 254 U.S. at 511, 41 S.Ct. 189). The facts of this case present no reason to create a new constitutional rule. Those who engaged in drug-related criminal activity were on the premises with the consent of the tenants. No additional nexus among the tenant, property, and the drug use is constitutionally required.
C. Excessive Fines
The tenants’ contention that the lease provision permitting eviction of ignorant tenants is an excessive fine proscribed by the Eighth Amendment is without merit.16 No court has held that government enforcement of a valid lease provision constitutes an excessive fine. To do so would be to “federalize the substantive law of landlord-tenant relations.” Lindsey, 405 U.S. at 68, 92 S.Ct. 862. Excessive fines analysis is limited to those circumstances where “the government ... extracts payments, whether in cash or in kind, ‘as punishment for some offense.’ ” United States v. Bajakajian, 524 U.S. 321, 328, 118 S.Ct. 2028, 141 L.Ed.2d 314 (1998) (quoting Austin v. United States, 509 U.S. 602, 609-610, 113 S.Ct. 2801, 125 L.Ed.2d 488 (1993)).
The eviction of a tenant for violation of a valid lease provision is distinguishable *1141from a cash payment to the government. In Kim v. United States, 121 F.3d 1269 (9th Cir.1997), a grocery store owner sought review of his permanent disqualification from participation in the federal food stamp program. The basis for the disqualification was that an employee— without plaintiffs knowledge or consent— illegally exchanged cash for food stamps. Id. at 1271. The owner insisted that permanent disqualification constituted an excessive fine in that there was no evidence of individual wrongdoing on his part. The court rejected this argument. “Permanent disqualification ... is not an excessive fine prohibited by the Eighth Amendment because it is not cash or in kind payment directly imposed by, and payable to, the government.” Id. at 1276.
Eviction from publicly subsidized housing is comparable. Eviction is the return of a possessory right to its original owner, the government. The government then transfers the possessory right to another citizen under the same conditions as it was held by the original tenant. The purpose behind the excessive fines clause — to limit the government’s power to enrich itself by punishing its citizens — is absent in the case of eviction from public housing. See Browning-Ferris Industries of Vt. Inc. v. Kelco Disposal, Inc., 492 U.S. 257, 264-268, 109 S.Ct. 2909, 106 L.Ed.2d 219 (1989). Evictions cannot properly be characterized as “cash or in kind payments” and should not be subject to excessive fines analysis.
Moreover, evictions in these circumstances are not punitive. They are remedial. A civil sanction is punitive when it serves “either retributive or deterrent purposes.” Austin, 509 U.S. at 610, 113 S.Ct. 2801. Eviction serves the classic purpose of a contractual remedy — it returns the parties to “as good a position as that occupied ... before the contract was made.” Corbin on Contracts § 996. The remedy of eviction alone is not punitive. Therefore, the Eighth Amendment prohibition of excessive fines is inapplicable in this case.
IV. The ADA Does Not Prevent the Eviction of Mr. Walker.
In addition to the statutory and constitutional claims raised by all tenants, one tenant, Mr. Walker, raises an additional claim under the Americans with Disabilities Act (“ADA”) 42 U.S.C. § 12101, et seq. Walker argues that the ADA prevents his eviction despite the fact that his caretaker and other guests engaged in drug-related criminal activity in his apartment and on the premises on at least three occasions.
The district court enjoined the unlawful detainer proceedings against Walker. The court held that the eviction provision of the lease placed Walker “at more risk for forfeiture of his tenancy than other tenants who do not require in home care.” While non-disabled tenants can comply with the lease provision simply by “choosing not to have any household members or guests,” Mr. Walker — because of his disability— does not have that choice. He requires an in home caretaker. Consequently, the district court concluded that the ADA may require the OHA to provide some accommodation exempting Walker from responsibility for the drug-related criminal activity of his caretaker.
The district court erred, however, because the OHA did not seek to evict Mr. Walker based solely on the drug-related criminal activity of his caretaker. Whether there is a “reasonable accommodation” that would permit Mr. Walker to engage the services of a drug-using caretaker without risk of eviction was not presented by the facts of this case. Consequently, although the district court applied the appropriate standard to a request for preliminary relief, it “misapprehend[ed] the law with respect to the underlying issues in litigation.” Sports Form, Inc. v. United Press Int’l, Inc., 686 F.2d 750, 752 (1982). This constitutes reversible legal error.
The unlawful detainer complaint against Mr. Walker alleged three separate incidents of drug-related criminal activity in Mr. Walker’s apartment and/or by his guests. Only one of those incidents in*1142volved Mr. Walker’s caretaker. On August 7, 1997, the OHA contends that it stopped and searched a guest of Mr. Walker on OHA premises. The guest was in possession of crack cocaine. Mr. Walker does not claim that this guest was employed as his caretaker. After arresting Walker’s guest, officers went to Walker’s unit where Walker consented to a search. There officers met Eleanor Randle. Ms. Randle had a cocaine pipe pinned inside her jacket. She was arrested for possession of narcotics paraphernalia. Mr. Walker alleges that Ms. Randle is his caretaker. Officers also found a cardboard box containing crack cocaine pipes and “suspected rock cocaine chips.” OHA did not ascertain the ownership of these drugs found in Walker’s apartment. Mr. Walker denied knowledge of all criminal drug activity that took place in his apartment.
On August 12, 1997 officers found a cocaine pipe inside a bag of hair rollers inside Walker’s apartment. Walker’s alleged caretaker, Eleanor Randle, was not present at the time, although another guest was.
On October 11, 1997 officers again found a cocaine pipe in Walker’s apartment. Walker’s guest at the time was cited for possession of narcotics paraphernalia. Walker does not allege that this guest was his caretaker.
Under § 1437d(i)(6) any one of these incidents, if proven, is sufficient justification for Mr. Walker’s eviction. Under the district court’s reasoning, Mr. Walker requires a “reasonable accommodation” only because he cannot, like a non-disabled resident, choose not to have guests. He must permit a caretaker to enter his apartment. This reasoning cannot sustain an accommodation that exempts Walker from eviction for the drug-related criminal activity of non-caretaker guests. There are two alleged incidents of such conduct.
On appeal of a preliminary injunction, we do not accept the housing authority’s allegations as trae. The accuracy of these allegations should be determined through the normal adjudication of the pending unlawful detainer action. We only believe that even assuming Mr. Walker is disabled and assuming that a reasonable accommodation could be found that would prevent the eviction of Mr. Walker because of the drug-related criminal activity of his caretaker, Mr. Walker could still be evicted based on the drag possession of his other guests who were not his caretakers. Mr. Walker’s ADA claim should therefore be rejected.17
CONCLUSION
It is obvious that when Congress authorized the eviction of innocent tenants, the potential for individual unfairness existed. Congress granted to local PHA’s the power to evict and trusted that the “humane judgment” of PHA officials and the procedural protections of the Act would prevent the abuse of this power. Congress struck a balance. It did so in the face of a drug crisis and the ineffectiveness of traditional law enforcement. It bestowed upon the PHAs the authority challenged in this case. That authority does not violate the Constitution. This legislation should be interpreted as it was written.

. Indeed, the doctrine of constitutional doubt, on which the majority relies, is only applicable when a statute is ambiguous.


. HUD defines "members of the household” as those individuals who are listed as such by name on the lease. 24 C.F.R. § 966.4(a)(2).


.HUD defines a "guest” as "a person in the leased unit with the consent of a household member.” 24 C.F.R. § 966.4(d)(1)


. Were that the issue, we might be required to analyze this case under the second prong of the Chevron doctrine (i.e. determine if HUD’s interpretation of this provision is reasonable).


. 42 U.S.C. § 1437d(c)
(4) the public housing agency shall comply with such procedures and requirements as the Secretary may prescribe to assure that sound management practices will be followed in the operation of the project, including requirements pertaining to—
(A) ... the establishment of tenant selection criteria which—
(i) ... give preference to families that occupy substandard housing (including families that are homeless or living in a shelter for homeless families), are paying more than 50 percent of family income for rent, or are involuntarily displaced ... at the time they are seeking assistance under this chapter.
(iii) prohibit any individual or family evicted from housing assisted under the chapter by reason of drug related criminal activity from having a preference under any provision of this subparagraph for 3 years ... except that the agency may waive the application of this clause under standards established by the Secretary (which shall include waiver for any member of a family of an individual prohibited from tenancy under this clause who the agency determines clearly did not participate in and had no knowledge of such criminal activity .. . ). (emphasis added)


. 21 U.S.C. § 881(a)(7) provides:
The following shall be subject to forfeiture to the United States and no property right shall exist in them:
(7) All real property, including any right, title, and interest (including any leasehold interest) in the whole of any lot or tract of land and any appurtenances or improvements, which is used, or intended to be used, in any manner or part, to commit, or to facilitate the commission of, a violation of this subchapter punishable by more than one year's imprisonment, except that no property shall be forfeited under this paragraph, to the extent of an interest of an owner, by reason of any act or omission established by that owner to have been committed or omitted without the knowledge or consent of that owner.


. This policy judgment is reflected throughout the Act. Local authorities, for example, have the responsibility to determine the public housing needs in their community. 42 U.S.C. § 1437c(e). See also, 42 U.S.C. § 1437d(c)(4)(A).


. In fact, in the 1996 amendment to § 1437d(Z)(6), Congress expanded the provision such that an ignorant tenant could be evicted for drug-related criminal activity that took place "on or off” public housing premises, rather than simply "on or near” the premises as the legislation had previously read. Pub L. No. 104-120, § 9(a)(2), 110 Stat. 836 (1996).


. 21 U.S.C. § 881(a)(7) protects owners from forfeiture when they did not know nor consent to the illegal use of their property. 42 U.S.C. § 1437d(c)(4)(a)(iii) protected ignorant public housing tenants from disqualification from future placement. Pub L. No. 101-45, § 404 provided ignorant tenants with additional procedural protections not available to those tenants who were aware of the drug-related criminal activity of their guests.


. One resident of public housing described living conditions in the following terms.
*1136"At night, when people are trying to rest, hallways are being used [for smoking crack], stairwells are being slept in, elevators are being mutilated with people using them for personal bathrooms.... There is crack being sold openly."
Just Saying No is not Enough: HUD’s Inadequate Response to the Drug Crisis in Public Housing, H.R.Rep. No. 100-702, at 4 (1988).


. Mr. Walker’s guest was found in possession of drugs inside of Walker’s apartment.


. Whether the lease provision is "reasonable” within the meaning of § 1437d(l)(l) is a separate question from whether the constitution permits the government to include it in every public housing lease. We deal with the constitutional questions below.


. In an exercise of its "humane judgment,” the OHA has decided not to seek the eviction of plaintiff Rucker.


. “Were we dealing with the same lease provision in a lease between private parties we could have affirmed the [eviction] in one short paragraph relying solely on the lease provision.” Hous. Auth. of New Orleans v. Green, 657 So.2d 552, 555 (La.App.1995).


. Even though the "one strike” policy was implemented eight years after the passage of § 1437d(Z)(6) it still may offer a legitimate rationale for the passage of the statute. Atonio v. Wards Cove Packing Co., 10 F.3d 1485, 1494 (9th Cir.1993) ("A rational basis need not be one that actually motivated Congress. It is enough that plausible reasons for Congress’ action exist.” [citations omitted])


. "Excessive bail shall not be required, nor excessive fines imposed, nor cruel and unusual punishment inflicted.” U.S. Const., amend. 8.


. We also note that the OHA did accommodate Mr. Walker by not attempting to evict him until after the third drug-related criminal offense committed by one of his guests. OHA is not required by the ADA to provide Walker with an accommodation that is not reasonable. Memmer v. Marin County Courts, 169 F.3d 630, 633-634 (9th Cir.1999). A request to waive applicability of § 1437d(Z)(6) to a tenant's caretaker is not reasonable.